Citation Nr: 0217452	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  96-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for nerve damage to 
the left hand and arm. 

2.  Entitlement to service connection for hearing loss of 
the right ear. 

(The issues of entitlement to a disability evaluation in 
excess of zero percent for loss of the left testis with 
erectile dysfunction and entitlement to a disability 
evaluation in excess of 30 percent for migraine headaches 
will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to April 
1984, July 1985 to April 1988, and August 1988 to August 
1994. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1994 and 
April 1996 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, which 
denied service connection for nerve damage to the left arm 
and hand and hearing loss.  

In a July 1998 determination, the RO granted service 
connection for hearing loss of the left ear.  Thus, this 
issue is no longer on appeal.  However, the issue of 
entitlement to service connection for hearing loss of the 
right ear was denied in the July 1998 determination and this 
issue is still before the Board for appellate review.    

The Board is undertaking additional development with respect 
to the issues of entitlement to a disability evaluation in 
excess of zero percent for loss of the left testis with 
erectile dysfunction and entitlement to a disability 
evaluation in excess of 30 percent for migraine headaches 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903)).  After giving 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.

This matter was remanded in August 2002. 



FINDINGS OF FACT

1.  The evidence shows that the veteran injured his left arm 
and hand in service in 1991 and the medical evidence shows 
that the veteran does not have a residual nerve injury due 
to this injury.    

2.  The medical evidence shows that the veteran currently 
has mild median end nerve entrapment at the left wrist which 
was not manifested in service and is not related to the 
veteran's period of service or the 1991 in-service injury.    

3.  The veteran does not have hearing loss disability of the 
right ear, as defined by VA regulations. 


CONCLUSIONS OF LAW

1.  Nerve damage to the left arm and hand was not incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).

2.  Hearing loss disability of the right ear was not 
incurred in or aggravated by active service, and may not be 
so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation 
of the VCAA that amended VA regulations were published in 
the Federal Register in August 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claims, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  The veteran has been provided with VA 
examinations to determine the nature and extent of his nerve 
damage to the left hand and arm and hearing loss of the 
right ear.  In letters dated in November 1994, May 1996, and 
November 2000, the RO requested the veteran to identify 
medical care providers who have treated the veteran for his 
claimed disabilities.  The veteran did not identify any 
pertinent medical records or other evidence.  The veteran 
has been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify the veteran of the 
evidence needed by the veteran to prevail on the claim.  The 
RO notified the veteran of the evidence he needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  The RO notified the 
veteran of what evidence he needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran has 
been given the opportunity to submit written argument.  The 
VA notified the appellant of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In a May 1996 substantive appeal, the veteran requested a 
hearing before the Board at the local RO.  A Travel Board 
hearing was scheduled for November 1, 2002 and the veteran 
was notified of the hearing by letter dated October 1, 2002.  
He failed to report to the hearing without good cause.  The 
Board finds that the VA made every attempt to afford the 
veteran a hearing before the Board, but the veteran failed 
to report.  The Board finds that the duty to assist the 
veteran has been fulfilled.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the veteran another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

In addition, if a veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, and if an organic disease of the nervous system 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  Such a 
presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2001).

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Service connection for nerve injury to the left hand and arm

The veteran contends that he has nerve damage in his left 
arm and hand due to an injury in service in 1991.  

Service medical records show that the veteran injured his 
left hand and arm in service.  A June 1990 service medical 
record indicates that that veteran sustained a 1/2 inch 
laceration to the third digit of the left hand.  A January 
1991 service medical record indicates that the veteran was 
injured after being struck by a metal rod.  He sustained 
injury to the left forearm.  There was immediate pain and 
swelling to the left forearm with abrasion and ecchymosis.  
The assessment was contusion to the left forearm.  A January 
1991 X-ray examination report indicates that there was no 
evidence of fracture in the left arm.  A February 1991 
service medical record indicates that the veteran had some 
left arm pain and perhaps some degree of weak grip.  
Examination revealed full range of motion of the left hand.  
An August 1992 service medical record shows that the veteran 
complained of left hand pain after falling and hitting his 
left hand on a bolt.  Examination revealed no inflammation, 
tenderness, or discoloration.  X-ray examination was 
negative.  The assessment was contusion of the left hand.  
An April 1994 separation examination report indicates that 
examination of the upper extremities was normal.  However, 
it was noted that the veteran had decreased sensation and 
fine motor control to the left hand due to blunt trauma to 
the left forearm in 1991.  It was further noted that the 
veteran elected to follow-up with the VA for complaints of 
decreased sensation to the left hand and loss of fine motor 
control.  The veteran separated from service in August 1994.  

The record shows that upon VA examination soon after 
service, a neurological disability of the left arm and hand 
was not diagnosed.  A January 1995 VA neurological 
examination report indicates that the veteran reported that 
he had discomfort in the left arm and he sometimes dropped 
objects from his left hand.  Neurological examination 
revealed that the left upper extremity had normal muscle 
bulk and normal reflexes.  There was no evidence of muscular 
atrophy.  There was good muscle tone.  The examiner noted 
that he could not find any severe motor weakness with the 
exception that there seemed to be some slight weakness in 
the left hand grip, but the examiner was not sure about 
that.  The examiner noted that there were no definite 
sensory changes characteristic for peripheral nerve injury.  
The examiner ordered electromyogram and nerve conduction 
studies in the left arm.  The examiner stated that he would 
have to wait for the results of the electromyogram to make a 
more definite diagnosis of peripheral nerve injury.  The 
examiner stated that on gross testing neurologically, there 
was no hardcore evidence.  

A February 1995 electromyogram report indicates that the 
veteran presented with complaints of pain over the left 
forearm, intermittently with numbness sensation over the 
fifth finger and weakness of the grip strength.  On 
examination, both upper extremity had good to good plus 
muscle strength.  Sensory examination was unremarkable.  
Nerve conduction studies were normal and symmetrical.  The 
veteran refused the electromyography needle examination.  
The conclusion was normal bilateral median, ulnar and radial 
nerve conduction studies.  

The medical evidence shows that within one year from service 
separation, a neurological disability of the left arm and 
hand was not diagnosed and neurological examination was 
essentially normal.  Thus, service connection for a 
neurological disorder of the left arm and hand on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309.  

A June 1996 VA neurological examination indicates that the 
veteran's predominant neurological complaint was 
intermittent weakness of the left upper extremity.  
Neurological examination of the upper extremity demonstrated 
5/5 power in the biceps, triceps, brachial radialis, biceps 
brachia, and intrinsic hand muscles including abductor 
digiti minimi and abductor pollicis brevis.  The flexors of 
the wrist were 5/5 and the intrinsic hand muscles were 5/5.  
There were no gross sensory deficits.  The impression was 
rule out radial nerve injury to the left upper extremity.  
The examiner stated that they would obtain an 
electromyography (EMG) and a nerve conduction study and a 
conclusion would be made after they obtained the results.  
In an October 1996 addendum, the examiner stated that there 
was no evidence of nerve injury by the limited EMG. 

A July 1996 treatment record from the neurological clinic 
indicates that the left hand grip was 5/5.  Sensory was 
intact.  The left forearm scar was superficial, healed and 
non-tender.  A February 1997 VA treatment record indicates 
that the veteran had complaints of carpal tunnel syndrome.  
The assessment was rule out carpal tunnel syndrome.  A May 
1998 VA examination report indicates that the examiner noted 
that he had examined the veteran in 1996 for the left 
forearm injury.  The examiner noted that the veteran had 
underwent an electromyogram study.  The examiner further 
noted that the study showed mild median end nerve entrapment 
at the wrist.  The examiner stated that this would not 
correspond with the trauma the veteran sustained to his 
forearm and the diagnosis at that time will stay as pure 
laceration to the left arm with no motor or sensory 
deficits.  

The Board finds that the medical evidence of record shows 
that the in-service left arm and hand injury has resolved 
and the veteran does not currently have a left hand or arm 
disability due to the in-service injury.     

The veteran's own implied assertions that he currently has a 
residual disability due to the in-service left hand and arm 
injury are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his in-service symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The veteran has not 
submitted any medical evidence which supports his 
contentions.  

As noted above, the law governing the payment of VA 
disability compensation provides that the United States 
shall pay compensation for "disability resulting from 
personal injury suffered or disease contracted in the line 
of duty..."  38 U.S.C.A. § 1110, 1131 (West 1991).  In the 
veteran's case, the medical evidence shows that the veteran 
does not have a neurological disability of the left arm and 
hand injury due to the in-service injury.   

Under the case law, it is clear that a fundamental element 
of a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court of Appeals for Veterans Claims (Court) 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  
38 C.F.R. § 4.1 (2001); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
The evidence shows that the veteran does not currently have 
a residual neurological disability due to the left hand and 
arm injury in service.  

As noted above, a May 1998 VA examination report indicates 
that the examiner noted that the veteran has mild median end 
nerve entrapment at the wrist.  The examiner stated that 
this would not correspond with the trauma the veteran 
sustained to his forearm and the diagnosis [from the trauma] 
was laceration to the left arm with no motor or sensory 
deficits.

The Board also finds that the VA examiner, as a neurological 
specialist, has special knowledge in the field of neurology 
and is competent to render a medical opinion as to the cause 
of the neurological disorders such as median nerve 
entrapment.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The Board also finds the medical opinion by the VA 
examiner to have great evidentiary weight because the 
examiner had examined the veteran on two occasions, he had 
reviewed the veteran's medical records including the 
diagnostic test results, and he was familiar with the 
veteran's medical history.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the veteran's service and his mild 
median end nerve entrapment.  As noted above, the medical 
evidence of record shows that there is no relationship 
between the mild median nerve entrapment and service. 

Therefore, for the reasons discussed above, the Board finds 
that service connection for nerve damage to the left arm and 
hand is not warranted, since there is no evidence of a 
relationship between the current mild median nerve 
entrapment of the left wrist and service.  There is no 
evidence of a residual nerve disability to the left hand and 
arm due to the in-service injury in 1991.  The Board 
concludes that the preponderance of the evidence of record 
is against the veteran's claim for service connection for 
nerve damage to the left arm and hand.  The claim is 
therefore denied.  

Service connection for hearing loss of the right ear

The medical evidence of record does not establish hearing 
loss as defined by 38 C.F.R. § 3.385.  The VA audiometric 
data shows that on the authorized audiological evaluation in 
July 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
15
15
15







The average puretone threshold in the right ear was 16.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

On the authorized audiological evaluation in December 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20







The average puretone threshold for the right ear was 20 
decibels.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear.  The diagnosis was 
essentially normal hearing bilaterally except for a 
borderline mild hearing loss in the left ear at the higher 
frequencies.  

The Board notes that there is no medical evidence which 
establishes that the veteran has hearing loss of the right 
ear as defined by 38 C.F.R. § 3.385.  The medical evidence 
shows that the veteran does not have auditory thresholds of 
26 decibels or more in at least three frequencies in the 
right ear.  He does not have a speech recognition score of 
94 percent or less.   

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
The evidence shows that the veteran does not currently have 
a hearing loss disability of the right ear as defined by the 
VA regulations.  In the absence of a current disability, as 
defined by governing law, the claim must be denied.

Therefore, for the reasons discussed above, the Board finds 
that service connection for hearing loss of the right ear is 
not warranted, since there is no evidence of a current 
hearing loss disability of the right ear.  The Board 
concludes that the preponderance of the evidence of record 
is against the veteran's claim for service connection for 
hearing loss of the right ear.  The claim is therefore 
denied.  


ORDER

Entitlement to service connection for nerve damage to the 
left arm and hand is denied.

Entitlement to service connection for hearing loss of the 
right ear is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

